Case: 10-20844     Document: 00511767091         Page: 1     Date Filed: 02/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 24, 2012
                                     No. 10-20844
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROLONDO HOMERO MENENDEZ AREVALO, also known as Rolando Homero
Menendez, also known as Anjelino Vasquez, also known as Rolondo Homero
Menendez-Arevalo, also known as Rolondo Homero Menedez Arevalo, also
known as Rolando Homero Menendez-Arevalo, also known as Angel Vasquez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
               for the Southern District of Texas, Houston Division
                              USDC No. 10-cr-00410


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Rolondo Homero Menendez Arevalo
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Menendez did not file a response. Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.       Accordingly, counsel’s motion for leave to withdraw is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-20844   Document: 00511767091   Page: 2   Date Filed: 02/24/2012

                              No. 08-41325

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2